      Case 1:21-cv-03129-PAE-KHP Document 35 Filed 09/16/21 Page 1 of 1




UNITED STATES DISTRICT COURT                                                      09/16/2021
SOUTHERN DISTRICT OF NEW YORK
BRIAN TOTIN,

                                     Plaintiff,                   ORDER CONVERTING
                                                              SETTLEMENT CONFERENCE TO
                       -against-                                     TELEPHONIC

 OXFORD PROPERTY GROUP LLC and                                   20-CV-3129 (PAE) (KHP)
 SAGI PARIENTE,

                                    Defendants.


KATHARINE H. PARKER, United States Magistrate Judge.

      The Settlement Conference in this matter scheduled for Friday, September 24, 2021 at

10:00 a.m. is hereby converted to a telephonic conference. The Parties’ should call into the

court conference line at (866) 434-5269 Code: 4858267 at the scheduled time. A security code

will be emailed to counsel by chambers for his proceeding

Dated: New York, New York
       September 16, 2021
                                            SO ORDERED.


                                            ________________________________
                                            KATHARINE H. PARKER
                                            United States Magistrate Judge
